DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (DE 10153435) in view of Peng (US 2011/0318089).
Regarding claim 1, Jung discloses a connecting assembly for connecting a first tubular structure to a second tubular structure (Abstract, Fig. 1), the connecting assembly comprising:
a first connection element (14) having a first end (16), a second end (20) connectable to the first tubular structure (64) and a male connection lip (54, 56, Fig. 4) located at the first end (16) and extending radially and outwardly (Fig. 1 and Fig. 4); and
a second connection element (12, middle element between elements 14, Fig. 1) having a first end (20) connectable to the second tubular structure (middle element 12 is able to connect to 64 by complimenting ends) and a second end (20, middle element 12 has two symmetrical ends), the second connection element being tubular (Fig. 1) and further having an internal face extending between the first and second ends (Fig. 1, the elements are hollow) and a lip receiving recess (32) located on the internal face adjacent the second end, the lip receiving recess for receiving the male connection lip of the first connection element when the first end of the male tubular element is inserted into the female tubular element (Fig. 2). Jung does not expressly disclose the second tubular element including first and second hemi-tubular elements connectable together to form the second connection element.
Peng teaches the second tubular element (101, 102) including first (101) and second (102) hemi- tubular elements connectable together to form the second connection element (Fig. 1-2) in order to provide quick and easy detachment (Paragraph 0006).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second tubular element of Jung with the hemi-tubular and connection elements of Peng in order to provide quick and easy detachment.
Regarding claim 2, Jung discloses the first connection element (14) is tubular (Fig. 1).
Regarding claim 3, Jung discloses the first connection element (14) further includes a male connecting flange (54, 56, Fig. 4) located at the first end (16) thereof, the male connection lip extending radially and outwardly from the male connection flange (54, 56, Fig. 4).
Regarding claim 5, Peng teaches at least one pin (11) extending from a first internal face of the first hemi-tubular element (101, Fig. 2) and at least one corresponding socket (2) extending from a second internal face of the second hemi-tubular element (102, Fig. 2), the at least one pin being insertable into the at least one corresponding socket when the first and second hemi-tubular elements are connected together (Fig. 3-4).
Regarding claim 6, Peng teaches a rail (see Figure below) extending along a longitudinal end of the first hemi-tubular element (101), the second curved hemi-tubular element (102) comprising an indentation extending along a longitudinal end thereof (see Figure below), the rail being insertable into the indentation when the first and second curved hemi-tubular elements are connected together (Fig. 1).

    PNG
    media_image1.png
    649
    434
    media_image1.png
    Greyscale

Regarding claim 7, Jung discloses the first connection element (14) extends along a curved axis (Fig. 1).
Regarding claim 8, Jung discloses the second connection element (12, middle connection element of Fig. 1) extends along a curved axis (Fig. 1).
Regarding claim 9, Jung discloses the second connection element (12, middle element between elements 14, Fig. 1) includes an attachment assembly (20) for engaging an end of the second tubular structure (middle element 12 is able to connect to 64 by complimenting ends) and securing the second connection element to the end of the second tubular structure (middle element 12 is able to connect to 64 by complimenting ends, Fig. 1-2).
Regarding claim 13, Peng teaches the second linear hemi-tubular element (102) comprises a pair of brackets (2, Fig. 2), and the hemi-tubular plate of the first second linear hemi-tubular element (101) comprises a pair of hooks (11) for engaging the pair of brackets to secure the first and second linear hemi-tubular elements together (Fig. 3-4).
Regarding claim 14, Jung discloses the first connection element (14) is connectable to the first tubular structure (64) via additional connection elements (middle element 12 and additional element 14, Fig. 1) disposed between the first connection element (14) and the first tubular structure (64).
Regarding claim 15, Jung discloses the second connection element (12, middle element between elements 14, Fig. 1) is connectable to the second tubular structure (second of two structures 64, Fig. 1) via additional connection elements (14) disposed between the second connection element and the second tubular structure (Fig. 1).
Regarding claim 16, Jung discloses a handrail assembly (Abstract, Fig. 1) comprising:
a first tubular handrail (64, Fig. 1);
a second tubular handrail (second of two handrails 64, Fig. 1);
a connecting assembly for connecting assembly the first tubular handrail to the second tubular handrail (Abstract, Fig. 1), the connecting assembly including:
a first connection element (14) having a first end (16), a second end (20) connectable to the first tubular handrail (64) and a male connection lip (54, 56, Fig. 4) located at the first end (16) and extending radially and outwardly (54, 56, Fig. 4); and
a second connection element (12, middle element between elements 14, Fig. 1) having a first end (20) connectable to the second tubular handrail (middle element 12 is able to connect to 64 by complimenting ends) and a second end (second of two ends 20), the second connection element being tubular and further having an internal face extending between the first and second ends (Fig. 1, the elements are hollow) and a lip receiving recess located on the internal face adjacent the second end, the lip receiving recess (32) for receiving the male connection lip of the first connection element when the first end of the male tubular element is inserted into the female tubular element (Fig. 2). Jung does not expressly disclose the second tubular element including first and second hemi- tubular elements connectable together to form the second connection element.
Peng teaches the second tubular element (101, 102) including first (101) and second (102) hemi- tubular elements connectable together to form the second connection element (Fig. 1-2) in order to provide quick and easy detachment (Paragraph 0006).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second tubular element of Jung with the hemi-tubular and connection elements of Peng in order to provide quick and easy detachment.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (DE 10153435) and Peng (US 2011/0318089) further in view of Reich (US 2011/0017969).
Regarding claim 10, the combination of Jung and Peng do not expressly disclose the attachment assembly includes a planar plate extending outwardly and longitudinally from a first end of the second connection element.
Reich teaches the attachment assembly includes a planar plate (54, Fig. 9) extending outwardly and longitudinally from a first end of the second connection element (Fig. 9; Paragraph 0038).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the connection of Jung and Peng with the connection structure and connection of Reich as a simple substitution of one well known connection for another in order to yield the predictable result of the connection assembly including a planar plate extending outwardly and longitudinally from a first end of the second connection element.
Regarding claim 11, the combination of Jung and Peng does not expressly disclose the attachment assembly includes a hemi-tubular plate extending outwardly from the first end of the second connection element, the hemi-tubular plate being adapted for insertion into an end cavity located at the end of the second tubular structure.
Reich teaches the attachment assembly includes a hemi-tubular plate (52) extending outwardly from the first end of the second connection element (Fig. 9-10), the hemi-tubular plate being adapted for insertion into an end cavity located at the end of the second tubular structure (Fig. 10 and 12; Paragraph 0039 and 0040).
Regarding claim 12, the combination of Jung and Peng does not expressly disclose the hemi-tubular plate has a curvature substantially corresponding to an internal face of the end cavity.
Reich teaches the hemi-tubular plate (52, Fig. 10) has a curvature substantially corresponding to an internal face of the end cavity (Fig. 12, Paragraph 0040.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (DE 10153435) and Peng (US 2011/0318089) further in view of Nemeckay (U.S. Patent No. 5,836,627).
Regarding claim 4, the combination of Jung and Peng do not expressly disclose a first screw receiver extending from a first internal face of the first curved hemi-tubular element and a second screw receiver extending from a second internal face of the second curved hemi-tubular element, the first and second screw receivers forming a screw receiving hole when the first and second curved hemi-tubular elements are connected together.
Nemeckay teaches a first screw receiver (33) extending from a first internal face (24) of the first curved hemi-tubular element (20) and a second screw receiver (33’) extending from a second internal face (24’) of the second curved hemi-tubular element (20’), the first and second screw receivers (33, 33’) forming a screw receiving hole when the first and second curved hemi-tubular elements are connected together (Column 4, lines 20-24, Fig. 2-3) in order to provide structure for a threaded member to secure the device to the first connection element (Column 1 lines 8-10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second connection element of Jung and Peng with the screw receivers of Nemeckay in order to provide structure for a threaded member to secure the device to the first connection element.
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.G./Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678